          Case 1:21-cr-00215-RC Document 21 Filed 05/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :         CASE NO. 21-CR-215-RC
               v.                            :
                                             :
JOHN STEVEN ANDERSON                         :
                                             :
                      Defendant.             :


  UNOPPOSED MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the previously entered protective order governing discovery. Finally, the

United States requests that any order granting this motion be made applicable to co-defendants

who may later be joined.

       The United States conferred with counsel for the defendant regarding this motion and

obtained the defendant’s consent to this motion.




                                                   1
          Case 1:21-cr-00215-RC Document 21 Filed 05/03/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                 By:         /s/ Robert Juman
                                             Robert Juman
                                             Assistant United States Attorney
                                             Bar No. NJ 033201993
                                             United States Attorney’s Office, Detailee
                                             555 Fourth Street, N.W.
                                             Washington, DC 20530
                                             Phone: (786) 514-9990
                                             E-mail: Robert.juman@usdoj.gov




                                                 2
